In a child support proceeding pursuant to Family Court Act article 4, the father appeals from (1) an order of the Family Court, Kings *615County (Hepner, J.), dated May 31, 2007, which confirmed an order of the same court (La Freniere, S.M.), dated March 22, 2007, made after a hearing, inter alia, finding that he willfully violated a prior order of support and directed his incarceration for a period of six months unless he paid the sum of $8,000 toward child support arrears, and (2) an order of commitment of the same court (Hepner, J.), also dated May 31, 2007, which, upon the order dated May 31, 2007, committed him to the custody of the New York City Department of Corrections for a term of imprisonment of six months unless he paid the sum of $8,000. Assigned counsel for the father has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute the appeals.
Ordered that the appeal from so much of the order dated May 31, 2007, as directed that the father be incarcerated for a period of six months, and the appeal from the order of commitment dated May 31, 2007, are dismissed as academic, without costs or disbursements, as the period of incarceration has expired; and it is further,
Ordered that the order dated May 31, 2007, is affirmed insofar as reviewed, without costs or disbursements.
We have reviewed the record and agree with the father’s assigned counsel that there are no nonfrivolous issues which could be raised on his appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Rivera, J.P., Fisher, Lifson and Dillon, JJ., concur.